Citation Nr: 1404459	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for residuals of shrapnel wounds.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served honorably and valiantly on active duty with the U.S. Marine Corps from January 1944 to May 1946. 

The issue of entitlement to service connection for a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the RO in Milwaukee, Wisconsin, on brokerage for the RO in New Orleans, Louisiana, which retains original jurisdiction.   The January 2011 rating decision denied the above service connection claims. 

The Veteran testified before the undersigned at a December 2013 videoconference hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1. The Veteran's back disability is related to his active service.  

2. The Veteran's left knee disability is related to his active service.  

3. The Veteran's residuals of shrapnel wounds are related to his service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

2. The criteria for service connection for a left knee disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

3. The criteria for service connection for residuals of shrapnel wounds have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran asserts he is entitled to service connection for a back disability, a left knee disability, and residuals of shrapnel wounds as a result of his service.  For the reasons that follow, the Board finds that service connection is warranted for each of these three disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has a current diagnosis of arthritis, which is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease such as arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board also notes that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of such if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  



A. Back

The Veteran asserts that he is entitled to service connection for a back problem as he initially injured his back during service.  The Veteran has a current diagnosis of osteoarthritis of the spine.  Thus the first element of his service connection claim is met.  

At his December 2013 Board hearing, the Veteran testified that while stationed in Hawaii he was instructed to unload a very heavy container full of pipes manually because the forklift was unavailable.  The Veteran reported that initially 10 service members picked up the container but that several men had to drop off and he and 2 other Marines were left bearing the entire weight of the container.  He testified that eventually they were assisted by other service members and were able to push the container up onto a truck.  

At the hearing, the Veteran reported that he has had back problems since the lifting incident that occurred in service when he was 19 years old.  The Veteran testified that he sought treatment for his back after the incident, but that his corpsman told him there was nothing he could do.  The Veteran reported that the corpsman would occasionally treat his back with a heat lamp, which was not an effective course of treatment.  

The Board notes that there is no indication of treatment for a back problem in the Veteran's service treatment records.  However, the Board finds the Veteran's testimony regarding his in-service back injury to be competent and credible, and as such it is entitled to significant probative weight.  Thus the second element of the Veteran's service connection claim is met.  

In this case, the evidence does not show that the Veteran's osteoarthritis of the spine was established during service.  There is also no evidence of record to indicate the Veteran's osteoarthritis of the spine manifested to a degree of 10 percent within one year of his discharge in 1946.  However, the Veteran has testified to continuous back problems since service.  The Board finds the Veteran's testimony regarding his continuous symptoms of back problems of the spine to be competent, highly credible and entitled to significant probative weight.  Accordingly, the Board finds that continuous symptoms have been shown and thus the Veteran's osteoarthritis of the spine is presumed to have been incurred in service.  

As the balance of the competent and credible evidence weighs in the Veteran's favor, his service connection claim for osteoarthritis of the spine is granted.  

B. Left Knee

The Veteran asserts that his current left knee pain and weakness are a result of the left knee trauma he sustained in service when he was shot by a wooden bullet.  The Veteran has testified regarding his left knee pain and weakness, and the Veteran's claims file contains several notations regarding his left knee and leg weakness, including his left knee suddenly giving way, as well as enlarged veins on the back of the left knee.  The Veteran is also service-connected for varicose veins in the left leg.  The Board finds the first element of the Veteran's service connection claim is met.  

The Veteran has submitted numerous statements and has testified regarding the trauma he sustained to his left knee while in combat on Iwo Jima.  The Veteran has consistently reported that he was shot in his left leg just above the knee while running between his major and his top sergeant relaying orders and delivering supplies.  The Veteran testified at his December 2013 Board hearing that while running on the beach at Iwo Jima he was hit by a wooden bullet just above his left knee (its appears that, thankfully the Japanese ran of regular ammunition at that time are were forced to improvise).  The Veteran testified that he was able to pull the bullet out piece by piece and that he treated the wound himself with a packet of sulfur and a battle dressing.  The Veteran's service treatment records do not contain any notations regarding this incident, however, the Veteran's statement are highly credible.  

The Board notes that the Veteran served as a Marine on Iwo Jima during the time period that combat operations took place there.  The Board notes the Veteran's DD-214 form shows his principal military duty was as a shore party man, but finds his statements and testimony regarding his participation in combat on Iwo Jima to be competent and credible evidence of combat experience.  The Board also notes that the Veteran was treated for combat fatigue during service and that he is currently service-connected for PTSD.  Accordingly, the Veteran will be deemed a combat veteran.  

As a combat veteran, the Veteran may be afforded a presumption that his left knee injury incurred during his service in combat if his lay evidence regarding the injury is consistent with the circumstances and conditions of his combat service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (which also must be considered for the Veteran's other disabilities at issue).   In this case, the Board finds the Veteran's statements and testimony regarding the bullet injury to his left knee to be consistent with the circumstances and conditions of his combat service on Iwo Jima.  The Veteran is therefore presumed to have incurred the left knee injury in service, notwithstanding the absence of service treatment records documenting the injury.  

The Veteran was not afforded a specific knee or joint examination in connection with his service connection claim.  The Veteran was provided an October 2010 VA muscle examination.  On examination, the Veteran reported sustaining an injury to his left leg just above the knee on Iwo Jima when he was hit by a wooden bullet.  The examiner noted that the Veteran's left thigh (the rectus femoris in particular) had been injured, as well as his left leg and foot.  On examination, the examiner found a linear scar just above the Veteran's left knee that was consistent with the Veteran's report of a gunshot wound.  The examiner noted that the Veteran had pain and weakness in the left thigh area around the scar.  The examiner diagnosed the Veteran with a scar on the left leg above the knee, status post gunshot wound.  

The examiner opined that the Veteran's left knee scar was less likely than not consistent with his report of his combat-related injury based on literature indicating the United States did not use wooden bullets during combat training.  The examiner seemed to be under the mistaken impression that the Veteran had reported being shot during training and that the bullet that had hit him was from a U.S. firearm.  As noted above, the Veteran has consistently reported being shot with a wooden bullet during combat on Iwo Jima.  The literature to which the examiner referred in her opinion noted that Japanese forces did use wooden bullets during World War II. 

 As noted above, the Veteran is entitled to the combat presumption based on his competent and credible statements, and his injury is presumed to have been incurred as reported in service.  The VA examiner noted that the Veteran's scar above the left knee was consistent with a gunshot wound and diagnosed the Veteran with a scar on the left leg above the knee, status post gunshot wound.  The Board finds that the competent and credible evidence of record, including the Veteran's lay statements as to the etiology of his left knee disability and the VA examiner's conclusion that the Veteran's left thigh muscles surrounding the kneecap are damaged as a result of the scar consistent with a gunshot wound, weighs in the Veteran's favor and thus the third element of his service connection claim is met.  

As the balance of the competent and credible evidence weighs in the Veteran's favor, his service connection claim for left knee pain and weakness is granted.  

C. Residuals of Shrapnel Wounds

The Veteran asserts he is entitled to service connection for residuals of shrapnel wounds he sustained to his hands and shins while attempting to detonate an explosive device on Iwo Jima.  The Veteran's claims file contains notations of multiple scars on the Veteran's right and left shins, as well as on the Veteran's hands.  There is evidence of muscle weakness in both hands caused by the scars, and the Veteran has consistently reported he was no longer able to play the piano after the shrapnel wounds to his hands.  While the Veteran at hearing indicated little, if any, problems associated with this condition at this time (as noted above, the Veteran's testimony was highly credible) the Board finds the first element of the Veteran's service connection claim is met based on the evidence as a whole.  In this regard, the nature and extent of the disability is not at issue.  

The Veteran has submitted statements and has testified regarding the incident in which he sustained shrapnel wounds.  The Veteran reported that he was attempting to detonate an explosive device during combat on Iwo Jima, when the device exploded prematurely and injured his hands and shins.  There are no notations of such injuries in the Veteran's service treatment records.  As noted above, the Veteran is deemed a combat veteran and therefore entitled to a presumption of in-service incurrence of a reported injury consistent with the circumstances and conditions of his combat service despite an absence of documentation in his service treatment records.  The Board finds the Veteran's statements and testimony to be consistent with the circumstances and conditions of his combat service on Iwo Jima, and his shrapnel wounds are therefore presumed to have been incurred as reported in service.  

At the Veteran's October 2010 VA muscle examination, the examiner found many scars on the Veteran's hands and shins consistent with shrapnel wounds.  The examiner noted that as the Veteran had served in combat during World War II, it was likely he could have sustained wounds from exposure to shrapnel.  The examiner stated that the Veteran had provided a credible history of shrapnel wounds.  However, the examiner stated that as there was no evidence of treatment for shrapnel wounds in service, it was less likely than not that the Veteran's scars were consistent with his reports of shrapnel wounds.  

An examination is inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As the VA examiner relied on the absence of service treatment records to provide a negative opinion in this case, the opinion is inadequate and of little probative value.  As noted above, the Veteran's injury is presumed to have been incurred in service.  The VA examiner noted that the scars on the Veteran's hands and shins were consistent with shrapnel wounds, and that the Veteran had provided a credible history of shrapnel wounds.  The Board finds the Veteran's statements and testimony to be competent and credible lay evidence regarding the relationship between his current scars and muscle weakness and his in-service shrapnel wounds.  Thus, the Board finds the competent and credible evidence of record weighs in the Veteran's favor and the third element of his service connection claim is met.  

As the balance of the competent and credible evidence of record weighs in the Veteran's favor, his service connection claim for residuals of shrapnel wounds is granted.  


ORDER

Entitlement to service connection for a back disability is granted.  

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for residuals of shrapnel wounds is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


